DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9, 12) and Species A (Means 1 for pre-doping lithium ions) in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and thus dependent claims 2-9, 12, claim 2, and claim 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a secondary battery with a non-aqueous electrolyte comprising a negative electrode active material with the claimed mixing , does not reasonably provide enablement for the claimed negative electrode potentials or the claimed discharge curve.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the disclosure does not reasonably provide enablement for the features: 
“a negative electrode potential at a point of a battery voltage of 0 V is 3.2 Vvs(Li/Li+) or less in a deep discharging at a current rate of 0.001 ItA reaching the battery voltage of 0 V” (claim 1)
“the negative electrode potential at a point of a battery voltage of 0 V is 3.15 Vvs(Li/Li+) or less in a deep discharging at a current rate of 0.001 ItA reaching the battery voltage of 0 V” (claim 2)
“an elliptical or plateau-like peak does not occur in a region in which the battery voltage is 0.5 V to 0 V in a discharge curve obtained in the deep discharging at the current rate of 0.001 ItA reaching the battery voltage of 0 V” (claim 3)
	MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (Emphasis mine). 

While not means-plus-function limitations, the claims depend on recited properties and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable composition for achieving the stated properties while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112  as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all batteries with a negative electrode achieving the properties as claimed.  See also:

In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all negative electrodes that achieve the properties presented.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art; 
(D) The level of one of ordinary skill;

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01). 
	As to factor A, claim 1 broadly recites a non-aqueous electrolyte secondary battery with a negative electrode containing silicon achieving the result of “a negative electrode potential at a point of a battery voltage of 0 V is 3.2 Vvs(Li/Li+) or less in a deep discharging at a current rate of 0.001 ItA reaching the battery voltage of 0 V.”  The breadth of the claims encompasses every possible non-aqueous secondary battery with silicon in the negative electrode that has the claimed negative electrode potential. Claim 2 is an extension of the claimed negative electrode potential with a narrower range of 3.15 Vvs(Li/Li+) or less. Claim 3 adds the limitation that the battery case is a nickel-plated iron-based material, and claims a lack of “an elliptical or plateau-like peak” in a particular region of a discharge curve. 
As to factors B and E, the fields of material science and electrochemistry are unpredictable arts. Thus the manufacture of a secondary battery with the claimed negative electrode potentials (claims 1-2) and claimed discharge curve (claim 3), aside from the working examples disclosed, may present different problems. As such, one of ordinary skill in the art would not know what problems might arise when manufacturing a secondary battery with the results claimed. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims an all-encompassing claim for a non-aqueous battery achieving a negative electrode potential (claims 1-2), and a particular discharge curve (claim 3) would require undue experimentation to achieve the claimed results. Thus, the all-encompassing claim in view of highly unpredictable fields of material science and electrochemistry militates against a finding of enablement.  
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
	As to factors F and G, the instant specification discloses the existence of 18 working examples of batteries that meet the claimed negative electrode potentials (P246-P264 of the PGPUB). All disclosed examples are lithium-ion batteries, but the specification is silent regarding other types of batteries, such as sodium-ion batteries which also fall within the scope of the claims. Further, all disclosed examples of working batteries use a LiPF6 electrolyte and a EC/EMC solvent mixture, but are silent regarding all other electrolytes and non-aqueous solvents, all of which fall within the scope of the claims.  
	As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on determining a battery composition and method of making the same that achieves the claimed negative electrode potential and claimed discharge curve, for which there is no example or explicit guidance as to how to achieve said results. Such a degree of testing is undue experimentation.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and thus dependent claims 2-9, 12 and claims 2-3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of: 
“a negative electrode potential at a point of a battery voltage of 0 V is 3.2 Vvs(Li/Li+) or less in a deep discharging at a current rate of 0.001 ItA reaching the battery voltage of 0 V” (claim 1)
Claim 2 recites an extension of the claimed negative electrode potential with a narrower range of 3.15 Vvs(Li/Li+) or less: 
“the negative electrode potential at a point of a battery voltage of 0 V is 3.15 Vvs(Li/Li+) or less in a deep discharging at a current rate of 0.001 ItA reaching the battery voltage of 0 V” (claim 2)
Claim 3 recites the limitation of: 
“an elliptical or plateau-like peak does not occur in a region in which the battery voltage is 0.5 V to 0 V in a discharge curve obtained in the deep discharging at the current rate of 0.001 ItA reaching the battery voltage of 0 V” (claim 3)
This is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary from the claim terms what structure(s) is/are encompassed by the claim.
As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The language is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  For example, would a secondary battery, merely by having the carbon-based material and silicon-based material in the mixing ratio claimed intrinsically achieve the feature or are there other compositional and/or structural requirements required to achieve the negative electrode potential feature claimed? Would it be necessary for a secondary battery to have a nickel-plated case to exhibit the claimed discharge curve? A person of ordinary skill in the art would know from the claim terms what is required to meet the result obtained such that the claim is considered indefinite.
For compact prosecution purposes, the ambiguous functional language in claims 1-3 will be examined as if the feature is intrinsically met if all other claim limitations are met. 

Appropriate correction is required.  

    PNG
    media_image1.png
    1154
    920
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (US 20180241076 A1) in view of Zhamu (US 20170288211 A1).

Regarding Claim 1, Nishiura discloses a non-aqueous electrolyte secondary battery (P126) comprising: 
a negative electrode including a negative electrode mixture (P18); 
a positive electrode (P107); and 
an electrolytic solution including an electrolyte and a solvent (P127), 
wherein the negative electrode mixture includes a negative electrode active material powder (P37, carbon particles), 
the negative electrode active material powder includes a carbon-based material (P37, carbon particles) and a silicon-based material (P27, alloy material containing silicon), 
a mixing ratio of the carbon-based material to the silicon-based material (carbon-based material (mass%)/silicon-based material (mass%)) is from 90 mass%/10 mass% to 0 mass%/100 mass% (P34, carbon deposition on silicon-based material ranges from 2-50 mass %).
Nishiura does not explicitly disclose that the electrolyte concentration in the negative electrode mixture is higher than in the electrolytic solution; however, Nishiura teaches a method of pre-doping the negative electrode active material that increases the lithium concentration (“electrolyte concentration”) of the active material (P97). Nishiura discloses that the degree of pre-doping depends on the capacity of the positive electrode active material (P110). Regarding the electrolyte, Nishiura discloses that the concentration of lithium salt can range from 0.5 – 2.0M (P127). The salts disclosed by Nishiura in P127 all contain 1 mole of lithium per mole of salt, so the lithium concentration of the electrolyte also ranges from 0.5-2.0M. The examples disclosed by 
EC density: 1320g/L; DEC density: 975g/L; 1:1 mixture: 1148g/L
                
                    
                        
                            
                                
                                    0.5
                                    -
                                    2.0
                                    m
                                    o
                                    l
                                     
                                    L
                                    i
                                
                                
                                    1
                                    L
                                     
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    
                        
                            
                                
                                    6.9
                                    g
                                     
                                    L
                                    i
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                     
                                    L
                                    i
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                    L
                                     
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                                
                                    1148
                                    g
                                
                            
                        
                    
                    =
                    0.3
                    -
                    1.2
                    %
                
            
In the same field of endeavor, Zhamu teaches an analogous art of a lithium battery (title) with a pre-lithiated anode active material that can include silicon (P58) and  an electrolyte solution with a lithium salt and a 1:1 ratio of ethylene carbonate and diethyl carbonate as a solvent (P87). Zhamu further teaches that the silicon-containing anode active material can be pre-doped with lithium up to 54.68% by weight (P58 table 1).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to pre-dope the negative electrode active material disclosed by Nishiura such that the electrolyte concentration in the negative electrode mixture is higher than the electrolyte concentration in the electrolytic solution, since Nishiura discloses an electrolyte concentration of 0.3-1.2% by weight and it was known in the art that silicon active materials can be pre-doped up to 54.68%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Claim 1 additionally recites the limitation of a negative electrode potential at a point of a battery voltage of 0 V is 3.2 Vvs(Li/Li+) or less in a deep discharging at a current rate of 0.001 ItA reaching the battery voltage of 0 V. Given that modified prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01)

Regarding Claim 2, modified Nishiura teaches a battery with all of the claimed structures and chemical compositions of the claimed battery, the battery of modified Nishiura possesses the same properties as the claimed battery, including the same negative electrode potential, and thus reads on the limitations of claim 2.

Regarding Claim 4, Nishiura teaches that the silicon-based material includes at least one compound selected from a group consisting of metallic silicon, silicon oxide (P32, silicon oxides), silicon fluoride, silicon alloy (P27-28, silicon alloys), lithium fluosilicate, and combinations thereof.

Regarding Claim 5, Nishiura teaches that the negative electrode active material powder includes at least one of fibrous carbon and high-conductivity powdery carbon. Nishiura teaches carbon fibers as a conductive additive (P76). 

Regarding Claim 6, Nishiura teaches that the electrolyte includes at least lithium hexafluorophosphate (P127, LiPF6 disclosed as a suitable lithium salt for the electrolyte).

Regarding Claim 7, Nishiura teaches that the electrolyte includes at least a lithium electrolyte salt including boron (P127, LiBF4 disclosed as a suitable lithium salt for the electrolyte).

Regarding Claim 8, Nishiura teaches the use of polyvinylidene fluoride (PVDF) as a binder for the positive electrode active material (P117). Nishiura does not teach PVDF in the negative electrode mixture; however, Nishiura teaches that a binder is incorporated into the negative electrode (P167). 
Zhamu teaches that PVDF can be used as a binder for the anode layer (P44). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select PVDF as a binder for the negative electrode mixture given that PVDF was well known in the art as a binder. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding Claim 9, modified Nishiura does not specifically teach that the ratio of the electrolyte concentration in the negative electrode mixture to the electrolyte concentration in the electrolytic solution is more than 1 and 2.5 or less. 

Zhamu teaches that the silicon-containing anode active material can be pre-doped with lithium up to 54.68% by weight (P58 table 1). 
The electrolyte concentration of Nishiura and the active material concentration of Zhamu correspond to a ratio of up to 182. Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to pre-dope the negative electrode active material disclosed by Nishiura such that the ratio of the electrolyte concentration in the negative electrode mixture to the electrolyte concentration in the electrolytic solution is more than 1 and 2.5 or less, since Nishiura teaches that excessive pre-doping will require a cell be assembled in an inert atmosphere. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (US 20180241076 A1) in view of Zhamu (US 20170288211 A1) as applied to at least claim 1 above, and further in view of Morisawa (US 20170187068 A1).

Regarding Claim 3, modified Nishiura does not teach a material for the battery can. 
In the same field of endeavor, Morisawa discloses an analogous art of a non-aqueous electrolyte secondary cell (title) with a negative electrode active material of pre-doped silicon or carbon (P37). Morisawa additionally teaches a battery can (P25, package can) formed with iron as a primary component (P25). Morisawa further teaches that the can is plated with nickel to prevent corrosion (P25). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to dispose the battery of modified Nishiura in a nickel-plated, iron-based can, with the predictable result that such a configuration would prevent corrosion. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Claim 3 additionally recites the limitation that an elliptical or plateau-like peak does not occur in a region in which the battery voltage is 0.5 V to 0 V in a discharge curve obtained in the deep discharging at the current rate of 0.001 ItA reaching the battery voltage of 0 V. Given that modified Nishiura teaches a battery with all of the claimed structures and chemical compositions of the claimed battery, the battery of modified Nishiura possesses the same properties as the claimed battery, including the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (US 20180241076 A1) in view of Zhamu (US 20170288211 A1) as applied to at least claim 1 above, and further in view of Iwama (WO2015163017). Copies and machine translations of cited foreign patent documents are attached.

Regarding Claim 12, modified Zhamu does not teach a battery pack. 
In the same field of endeavor, Iwama discloses an analogous art of a non-aqueous electrolyte secondary battery, with an anode containing carbon and silicon oxide (P10). Iwama further teaches a battery pack (P193) with a controller configured to control a use state of the non-aqueous electrolyte secondary battery (P197), and a switch configured to switch the use state of the non-aqueous electrolyte secondary battery according to an instruction of the controller (P199). Iwama teaches that the control unit and switch can be used to cut off the current when the voltage is too high (P198). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to dispose the battery of modified Zhamu in a battery pack with a controller and a switch, such as the one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160126543 A1 discloses a battery with a semi-solid anode of graphite/silicon active material, lithium salts LiBOB/LiBF4, and a lithium weight fraction of 16.550% in the anode (P65, Table 6). 
US 20160315310 A1 discloses a battery with a silicon based anode active material with a carbon coating, pre-doped with lithium to 13.5 mass% (P180).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729                                                                                                                                                                                                        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729